DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/2022 have been fully considered but they are not persuasive.
On page 6, Applicant argues that the elements of the method claims cannot be performed in the human mind at least because they require execution by a processor and storage in a memory of a database. However, though the claim generally recites the processor and storage in a memory of a database, merely using them as tools to implement the mental processes of method. Regarding the newly amended limitation, one of ordinary skill would be able to assign the first sensor to a category based on its evaluated accuracy (make a note or word doc) and store that assignment (save the note or word doc). See MPEP 2106(III)(C.).

On pages 6-8, Applicant argues that David teaches only categories 1 and 4, and not categories 2 and 3, as previously presented in the prior Office Action. However, under broadest reasonable interpretation, claim 1, as written, only requires assignment to one of the four categories, since there is only a single sensor, besides the reference sensor, being tested throughout the method. 

Claim Objections
Claim 1 objected to because of the following informalities:  In line 13, “the sensor” should be “the first sensor”
Claim 9 objected to because of the following informalities:  There is an extra “and” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically , representative Claim 1 recites:
a method for operating a sensor network including a reference sensor, the method comprising: 
identifying a first sensor in communication with a processor of the sensor network; 
checking whether the first sensor is registered in a database of the sensor network; 
registering the first sensor only if it has not yet been registered; 
locating the first sensor; 
comparing a measured value recorded by the first sensor to a measured value recorded at the same time and within a defined spatial environment by using the reference sensor using the processor; 
determining a deviation of the measured value of the first sensor from the measured value of the reference sensor to define an accuracy of the first sensor using the processor; 
assigning the sensor to precisely one of four categories depending on the accuracy; and 
storing the assigned category along with an identification of the first sensor in the database 
wherein the four categories include: 
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the first sensor will be checked again at a later time; and 
category 4 indicates the accuracy is insufficient and the first sensor will not be checked again.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements". 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C .101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category(process). 
Under the Step 2A, Prang One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes ­ concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of "identifying a first sensor (user choosing a sensor);
checking whether the identified first sensor is registered (user checking list of sensors to see if sensor is registered);
registering the identified sensor only if it has not yet been registered (user registering the sensor);
locating the identified sensor (user observation of sensor position);
comparing a measured value recorded by the identified sensor to a measured value recorded at the same time and within a defined spatial environment using the reference sensor (user observes and compares results);
determining a deviation of the measured value of the identified sensor from the measured value of the reference sensor (user perform calculations to determine deviation); 
assigning the sensor to precisely one of four categories depending on the accuracy (user assigns based on observed deviation); and
storing the assigned category along with an identification of the first sensor (user makes a note or doc/table listing and organizing sensor results and saves that note or document)
wherein the four categories include: 
category 1 indicates the accuracy is sufficient to verify other sensors;
category 2 indicates the accuracy is sufficient to use for data processing;
category 3 indicates the accuracy is insufficient but the first sensor will be checked again at a later time; and 
category 4 indicates the accuracy is insufficient and the first sensor will not be checked again." are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claim 9.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
Claim 1: "a reference sensor'', “a processor”, and “a database” 
Claim 9: "a multiplicity of sensors" and "a database with a memory and a processor"
The additional element in the preamble of" a reference sensor" or "a multiplicity of sensor" is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. ."A processor" and “a database with memory and a processor” are generally recited processors and memory and are not qualified as particular machines (see response to arguments section discussion of 101 and MPEP 2106).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2 B. 
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2 B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 3-8 and 10-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David ("Enabling Large-Scale Urban Air Quality Monitoring with Mobile Sensor Nodes", ETH-Zurich, 2015, https://doi.org/10.3929/ethz-a-010361120).

Regarding Claim 1, David teaches a method for operating a sensor network including a reference sensor (David, p. 3 7, We derive the sensor's optimal calibration curve for every week of the year, using reference measurements from our sensor testbed described in Section 2 .1.; also see Fig. 2.2, Measurements from two factory calibrated semiconductor ozone sensors compared to reference measurements from the fixed station.), the method comprising: 
identifying a first sensor in communication with a processor of the sensor network (David Fig. 2.2, Low-cost sensor 1); 
checking whether the first sensor is registered in a database of the sensor network (Sensors would be registered when first installed within the network, as that's how a user knows that the sensor is part of that network); 
registering the first sensor only if it has not yet been registered (Note this is a contingent limitation, however, as stated above, a sensor must inherently be registered to a network to be considered a part of that network.); 
locating the first sensor (David p. 20, A GPS receiver supplies the station with precise geospatial information); 
comparing a measured value recorded by the first sensor to a measured value recorded at the same time and within a defined spatial environment by using the reference sensor using the processor (David p. 35, We exploit that temporally and spatially close measurements of different sensors measuring the same phenomenon are similar. Hence, when calibrating a sensor, we adjust its calibration ; 
determining a deviation of the measured value of the first sensor from the measured value of the reference sensor to define an accuracy of the first sensor using the processor (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; also see p. 2, During calibration, a sensor is exposed to a predefined set of gas concentrations, and the sensor's ca lib ration parameters are adjusted such that the deviations between applied gas concentrations and sensor outputs are minimized; also see p. 17, Fig. 2 .2: Measurements from two factory calibrated semiconductor ozone sensors compared to reference measurements from the fixed station); 
assigning the sensor to precisely one of four categories depending on the accuracy (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty); and 
storing the assigned category along with an identification of the first sensor in the database (David p. 25 paragraphs 1 and 2, “The sensor nodes communicate with the private GSN instance. It is used to store all the measurements obtained in a MySQL database without any further processing of the data. This enables us to re-process the data if needed and serves as backup of the original raw measurements received from the sensor nodes. The private GSN instance streams the received data to the public GSN instance where we post-process the measurements, e.g., by aggregating different data streams, filtering out outliers, and updating calibration coefficients. The post-processed data are stored  
wherein the four categories include (note that the categories are contingent since there is only a single sensor to be placed in one of four distinct categories (see response to arguments above)): 
category 1 indicates the accuracy is sufficient to verify other sensors (David p. 56, Once calibrated, the sensors can be used as references by the second-hop sensors.);
category 2 indicates the accuracy is sufficient to use for data processing (Note that sensors in category 1 are sufficient for use in category 2, though not the other way around. In other words, sensors that are accurate (non-faulty) enough to calibrate other sensors are accurate enough to provide sufficient data for processing);
category 3 indicates the accuracy is insufficient but the first sensor will be checked again at a later time; and 
category 4 indicates the accuracy is insufficient and the first sensor will not be checked again (David p.133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty).

Regarding Claim 3, David further teaches subjecting the first sensor assigned category to 3 to a new check at intervals of time by comparing measured values recorded using sensors with a measured value which was recorded at the same time and within a defined spatial environment using the reference sensor (Note, this claim is dependent on a contingent limitation of claim 2 that is not given patentable weight.).

Regarding Claim 4, David further teaches wherein each measured value of the first sensor and each measured value of the reference sensor is provided with a measurement time (David p.17 Fig. 2.2 Time axis and p. 18, Table 2.1 Sampling interval and Time period).

Regarding Claim 5, David further teaches wherein the reference sensor comprises a calibrated sensor (David p. 56, Using the rendezvous connection graph Γsk, the calibration algorithm calibrates the network of noisy sensors hop-by-hop starting from a reference sensor. The calibration algorithm starts by calibrating sensors that directly pass by reference sensors (first-hop sensors); also see p. 47 Assume a calibration path u ➔ a ➔ ... ➔ x ➔ y ➔ z starting with the calibrated sensor u (reference sensor)).

Regarding Claim 6, David further teaches wherein the reference sensor comprises a mobile sensor used to verify sensors which enter the spatial environment of the reference sensor during a movement of the latter (David p. 56, Using the rendezvous connection graph Γsk, the calibration algorithm calibrates the network of noisy sensors hop-by-hop starting from a reference sensor. The calibration algorithm starts by calibrating sensors that directly pass by reference sensors (first-hop sensors); also see p. 5 7, We use the stations' high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars.).

Regarding Claim 7, David further teaches wherein the reference sensor is located in a means of transport (David p. 57, We use the stations' high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars. Also see p. 56, para. 4, Once calibrated, the sensors can be used as references by the second-hop sensors.).

Regarding Claim 8, David further teaches tracking a route of the reference sensor located in the means of transport (David p. 57, Two stations of the local governmental measurement network are located in the city center very close to the streetcar tracks, as depicted in Figure 2.8 in Chapter 2. We use the stations' high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars; also see p. 20, A GPS receiver supplies the station with precise geospatial information).

Regarding Claim 9, David teaches a sensor network comprising: 
a multiplicity of sensors (David Fig. 2 .2, Low-cost sensors 1 and 2 ); and 
a data processing system coupled to the multiplicity of sensors (David p.20, The core of the sensor node, depicted in Figure 2.4, is a Gumstix embedded computer with a 600 MHz CPU running the Angstrom embedded Linux operating system [Gum14]; also note that the method must be computer implemented in order to record, transmit/receive, and perform the necessary processing (compare and calibrate)), the data processing system including a database with a memory and a processor (David p. 25 paragraphs 1 and 2, “The sensor nodes communicate with the private GSN instance. It is used to store all the measurements obtained in a MySQL database without any further processing of the data. This enables us to re-process the data if needed and serves as backup of the original raw measurements received from the sensor nodes. The private GSN instance streams the received data to the public GSN instance where we post-process the measurements, e.g., by aggregating different data streams, filtering out outliers, and updating calibration coefficients. The post-processed data are stored in a separate MySQL database.”); 
wherein the processor is programmed to: 
identify a first sensor in communication with the data processing system (David Fig. 2 .2, Low-cost sensor 1); 
check whether the first sensor is registered in the database (Sensors would be registered when first installed within the network, as that's how a sensor is recognized as part of that network ); 
register the first sensor only if it has not yet been registered (Note this is a contingent limitation, however, as stated above, a sensor must inherently be registered to a network to be considered a part of that network.); 
locate the first sensor (David p. 20, A GPS receiver supplies the station with precise geospatial information); 
compare a measured value recorded by the first sensor to a measured value recorded at the same time and within a defined spatial environment by the reference sensor (David p. 35, We exploit that temporally and spatially close measurements of different sensors measuring the same phenomenon are similar. Hence, when calibrating a sensor, we adjust its calibration parameters to minimize the differences between co-located measurements of previously calibrated sensors.; also see p. 35, We perform sensor calibration by leveraging rendezvous between sensors, defined as spatially and temporally close measurements of two sensors); 
determine a deviation of the measured value of the first sensor from the measured value of the reference sensor to define an accuracy of the first sensor (David p. 71, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; also see p. 2, During calibration, a sensor is exposed to a predefined set of gas concentrations, and the sensor's calibration parameters are adjusted such that the deviations between applied gas concentrations and sensor outputs are minimized; also see p.17, Fig. 2.2: Measurements from two factory calibrated semiconductor ozone sensors compared to reference measurements from the fixed station); 
assign the first sensor to precisely one of four categories depending on the accuracy (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed/ignored or non-faulty); and
store the assigned category along with an identification of the first sensor in the database (David p. 25 paragraphs 1 and 2, “The sensor nodes communicate with the private GSN instance. It is used to store all the measurements obtained in a MySQL database without any further processing of the data. This enables us to re-process the data if needed and serves as backup of the original raw measurements received from the sensor nodes. The private GSN instance streams the received data to the public GSN instance where we post-process the measurements, e.g., by aggregating different data streams, filtering out outliers, and updating calibration coefficients. The post-processed data are stored in a separate MySQL database.”; note that the results are stored on a database, including outliers, which would translate to at least category 4);
wherein the four categories include (note that the categories are contingent since there is only a single sensor to be placed in one of four distinct categories (see response to arguments above)): 
category 1 indicates the accuracy is sufficient to verify other sensors (David p. 56, Once calibrated, the sensors can be used as references by the second-hop sensors.);
category 2 indicates the accuracy is sufficient to use for data processing (Note that sensors in category 1 are sufficient for use in category 2, though not the other way around. In other words, sensors that are accurate (non-faulty) enough to calibrate other sensors are accurate enough to provide sufficient data for processing);
category 3 indicates the accuracy is insufficient but the first sensor will be checked again at a later time; and
category 4 indicates the accuracy is insufficient and the first sensor will not be checked again (David p.133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty); and.

Regarding Claim 10, David further teaches  wherein said sensor network is installed in an area (David p. 5 7, Two stations of the local governmental measurement network are located in the city center very close to the streetcar tracks, as depicted in Figure 2 .8 in Chapter 2. We use the stations' high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars; also see p. 20, AGPS receiver supplies the station with precise geospatial information ).

Regarding Claim 11, David further teaches wherein the sensors measure an air quality (David p. i Abstract, We build a mobile air quality monitoring network by equipping public transport vehicles with low-cost air quality sensor nodes collecting spatially resolved measurements. It is the first mobile air pollution monitoring network operating for over three years by now.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	03/23/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863